                            Case: 3:18-cr-00387-JGC Doc #: 39-2 Filed: 03/04/19 1 of 5. PageID #: 128
                                                                                                                             GOVT-00099
 U.S. Departmerlt of Jnstice                                                                 Report of l.- . .stigation
 llurcuu of r\lcohol. 'fobacco. I;ireams and Iixplosircs



     ア
 STEヽ EN J R0131SON(NICS‐          DEI Aヽ '1:D)●   t al




SUヽ 1卜 IARY           OF EVENT:
Fircanns lntcrstatc Ncxus Statcmcnt

NARRATIVE:
Onヽ larch          13.2018,Al‐ I:Spccial Agcnt(SA)Dcnnis Bcnnctt examined 15 framc/rccci、 crs prOvidcd by SA Jimmic
Pharr to dctcrminc thcir origin and status as to travcl in intcrstatc and/or forcign coninlcrce l hc framc/rccci、                                      crs arc
dcscribcd as ftDllo、          s:



                        Iliftccn(15).Andcrsonヽ lanuね cturing n10dcl A卜                                                 ・
                                                                                               1‐   15.￢ nuld‐ calibcr・ 11■ mc/rccci、 crs with
                        thc ftDlo、 ing
                                     scrial numbcrs: 18012607. 18012608, 18012609, 18012617. 18012618
                        18012619. 18012627, 18012628. 18012629 18012637. 18012638, 18012639. 18012647.
                        18012648&18012649
'l'hesc liarnr'/rcccivcrs \\'crc rcsearched bv rcfercncing the lJureau
                                                                               of Alcohol. I-obacco & Irirearms list of firearm
manufacturcrs. the lllue Book of Gun I'clrrc.s      ('l'hirt) -Second l:dition). the Grar L'r*lcr's (;,ridc ('l-hirty-1'hird iidition).
                              -fhesc'
as scll as othcr sources.             rr-fcrenccs are s'idc'l1 kno*n and used bv both larv enforcement and cir.ilian firearnis
cxpcrts to obtain intbmration about fireanns and their rcspectivc manufacturers. including a fireamr's place of
manufacturr-' and other tratters ol'intcrcst related to fircamrs.
                                                                        -fhel
                                                                              are routinell relied upon to dcterminc the placc of
manufacturt' ol fi reanns.

FINDINGS:
Bascd upon thc infomlation providcd.in cottunCtiOn with thc rcscarch kno、 lcdgc and c、 pcricncc Of SA Bcnllctt,it is
his opinion that:


                        rhc abO、 c̲mcntioncd franlc/rccei、 crs、 crc lllanufacttlrcd in Kcntuck、


CONCLUS10NS:
1｀   hc、vcapOns idcntiicd abovc arc lircanlls as dcrlncd in l itlc 18.lJnitcd Statcs Codc(US(｀                                     )Chapter 44.ScctiOln
921(a)(3)and、 Cre nOt ntanuね cturcd in thc State of Ohio

OPIN10N:
It is thc opinion Of Srヽ 13cnnctt that if thcsc flrcalllis、 .cre rCCci、・
                                                                       cd and′ or posscsscd in thc Statc of Ohio.thcy travclea




                                                                                                                                                  導348
     I).nnis D. l]cnnctl                                  Spccial Agcnt l olcd゛
                                                                              「 icld Ofrlcc


     ヽlichacl S ヽ1● 」li:1                                 Resident Agcnt in Chargc. Toledo tiield Office

     SeconJ
     Treror A. Velinor                                    Spccial Agcnt in ( hargc. Columbus I:icld
                                                           l)ivision

                                                                                  P.rgr'   I oi2                                     ATF E「 312(,2110‐ 2111   ￨




                                                                                                                      B-1           「 Or onlcial tlse Onl、
                       Case: 3:18-cr-00387-JGC Doc #: 39-2 Filed: 03/04/19 2 of 5. PageID #: 129
T tle orlRVeS'9atoni                                                     !nves̀    ヽufη ber
                                                                                              GOVT-00100
                                                                                                 RepOrt Nunbec
STEVEN J ROBISOヽ       (ヽ lCS‐   DEI AYED)ct a.                          773C̲    ̀‑0059                          8


in lntcrstatc cOmmcrcc

ATTACHヽ lENT:
Statcmcnt ofQualiflCaions




                                                       Pagc 2   ot   2                             ATF EF31202(10‐ 2004,
                                                                                   B-2             Fo『   OITleialビ se Onト
 Case: 3:18-cr-00387-JGC Doc #: 39-2 Filed: 03/04/19 3 of 5. PageID #: 130
                                                                             GOVT-00101



                          STATEMENT OF QUALIFICATIONS

                           Dennis D. Bennett, Special Agent
                   Bureau of Alcohol, Tobacco, Firearms & Explosives
                                      Toledo, Ohio


l, Dennis D. Bennett, hereby declare and state:

   1   .   That I am employed as a Special Agent with the Bureau of Alcohol,
           Tobacco, Firearms & Explosives (ATF), and have been so employed since
           July 1999. As a Special Agent with ATF, one of my responsibilities is
           conducting criminal investigations concerning alleged violations of Federal
           firearms laws. I have acquired knowledge and experience as to firearms
           and ammunition and the interstate nexus of firearms and ammunition, due
           to investigations, research, records, familiarity, conferring with other
           experts, and training. I prepare reports and official correspondence
           relating to the identification, origin, and classification of firearms and
           ammunition under the provisions of the Federal firearms laws.

   2.      Prior to my employment as a Special Agent, I was employed as an
           lnspector with ATF for eight years. As an inspector with ATF, my duties
           included the inspection of the records, inventory and operations of
           hundreds of Federal firearms licensee's, to include licensed dealers,
           licensed manufacturers of firearms and ammunition, licensed importers
           and licensed collectors, to ensure their compliance with all Federal
           firearms laws and regulations.

   3.      While performing these duties as both a Special Agent and lnspector, I
           have examined thousands of firearms and hundreds of rounds of
           ammunition for the purposes of determining the manufacturer, model,
           caliber or gauge, and serial number. This includes the place of
           manufacture, function and design of the firearms and ammunition, and/or
           its status as related to the National Firearms Act.

   4       That I have contacted the ATF National Tracing Center on hundreds of
           occasions and requested firearms traces concerning the manufacture and
           interstate/intrastate shipment of firearms. I have also assisted numerous
           Federal, state and local law enforcement agencies with firearms
           identification and tracing

   5       That I have been in routine contact with firearm manufacturers, importers,
           wholesalers, and dealers who are licensed by ATF, as well as the general
           public, regarding their licensing application, the acquisition and disposition
           of firearms and ammunition and the interstate/intrastate transfer of
           firearms.




                                                                                            B-3
Case: 3:18-cr-00387-JGC Doc #: 39-2 Filed: 03/04/19 4 of 5. PageID #: 131
                                                                       GOVT-00102



                                      -2-

6.    That I have received formal training in both a general and specific nature
      as it pertains to the recognition and identification of firearms and
      ammunition and their place of manufacture. This training includes, but is
      not limited to the following:

             Basic l, lnspector Training, ATF National Academy, Glynco,
             Georgia
             Basic ll, lnspector Training, ATF National Academy, Glynco,
             Georgia
             Firearms Trafficking Techniques, St. Louis, Missouri
             Basic Criminal lnvestigator Training, Federal Law Enforcement
             Training Center, Glynco, Georgia
             New Professional Training, ATF National Academy, Glynco,
             Georgia
             Firearms lnterstate Nexus Training, ATF Headquarters,
             Washington, D.C.

      During the Firearms lnterstate Nexus Training Course in Washington,
      D.C., I personally examined the ATF Firearms Technology Branch's
      Reference Collection which includes approximately 6,000 firearms.

 7.   That I have attended Advanced lnterstate Nexus Training in Firearms.
      That during this training I toured the manufacturing operations of Sturm,
      Ruger & Company, H & R 187'1 , Smith & Wesson, Savage Arms, Marlin
      Firearms, O.F. Mossberg & Sons, United States Firearms Manufacturing
      Company, and Colt Defense. During this training I also toured the
      Springfield Armory Museum.

 8.   That I have attended Advanced lnterstate Nexus Training in Ammunition.
      That during this training I toured the manufacturing operations of
      Remington Arms Company, Fiocchi Ammunition, Starline, lnc , Sierra
      Bullets, and Lake City Army Ammunition Plant.

 9.   That I maintain current information regarding a historical list of licensed
      United States and foreign manufacturers, importers, and distributors, as
      well as common firearms proof marks utilized by numerous foreign
      countries, and that I maintain contact with experts in the field of
      identification, origin and history of firearms.




                                                                                    B-4
Case: 3:18-cr-00387-JGC Doc #: 39-2 Filed: 03/04/19 5 of 5. PageID #: 132
                                                                           GOVT-00103



                                         -J-


 '10.That I have been qualified as an expert regarding the origin, classification
     and movement of firearms in interstate/foreign commerce in both the
     Northern Judicial District of Ohio and the Southern Judicial District of
     Ohio. I have also been qualified as an expert in the required records
     maintained by Federally licensed firearm dealers in the Northern Judicial
     District of lllinois.

 1   1.That my expertise relative to the various disciplines of firearms and
       ammunition has been requested and recognized by the following
       agencies:

                Bureau of Alcohol, Tobacco, Firearms & Explosives
                United States Secret Service
                Drug Enforcement Adminiskation
                Federal Bureau of lnvestigation
                Toledo Police Department
                Lucas County Sheriffs Office
                Lima Police Department
                Allen County Sheriff's Office
                Ohio Bureau of Criminal ldentification and lnvestigation

 1   2.   That for over 30 years, I have had a personal interest in the history,
          collection, and sporting and professional use of firearms and ammunition.
          I have also accumulated a personal reference library of firearms and
          ammunition related publications such as, but not limited to: NRA Firearms
          Fact Book, Blue Book of Gun Values (Thitly-Second Edition), Gun Traders
          Guide (Thirly-Third Edition), Gun Digest, The lllustrated Encyclopedia of
          Handguns, Caiidges of the World, Flayderman's Guide to Antique
          Ameican Firearms, and Rifles of the Wotd, in order to remain familiar
          with firearms and firearm trends.




                                                                                        B-5
